Citation Nr: 1409470	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-35 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. The propriety of the rating reduction for service-connected posttraumatic stress disorder (PTSD) from 70 percent to 50 percent effective January 1, 2010.

2.  The propriety of the termination of entitlement to total disability based on individual unemployability (TDIU) effective January 1, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had active military service from July 1998 to October 1998 and October 2003 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that implemented the reduction of the rating for service-connected PTSD from 70 to 50 percent and entitlement to TDIU effective January 1, 2010.

In March 2011, the Veteran testified at a hearing before the undersigned sitting at the RO.  A transcript of the proceeding is of record.  At that time, the Board held the record open for 30 days.  The 30-day period the record was held open has now passed.  After this 30-day period passed,  the Veteran submitted additional evidence with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal additional documents relevant to this appeal. 


FINDINGS OF FACT

1.  With the burden on VA, improvement in the Veteran's PTSD symptomatology is not shown.

2.  Since initial entitlement established effective February 23, 2008, the Veteran has been unemployed due to her service connected PTSD disability; based upon the restoration of the 70 percent rating for PTSD, the schedular criteria for TDIU have been met throughout the period under consideration and continued entitlement to TDIU is shown.


CONCLUSIONS OF LAW

1.  Entitlement to a 70 percent rating for service-connected PTSD is restored effective January 1, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.130, Diagnostic Code 9411 (2013). 

2.  Entitlement to TDIU is restored effective January 1, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.343, 3.344, 4.16 (2013). 

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has considered the due process considerations in regard to this appeal.  Cases involving reduction of benefits require analysis of whether the AOJ complied with stringent requirements regarding the timing and content of notice and adjudication actions.  See generally 38 C.F.R. § 3.105.  In addition, to the extent that the following law applies to cases involving reductions of benefits, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose additional obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Although review of the file indicates that the AOJ complied with the notice and timing requirements under 38 C.F.R. § 3.105, as discussed below, the Board finds that the evidence warrants the Veteran's entitlement to restoration of the 70 percent rating for PTSD and entitlement to TDIU.  Therefore, based on the full grant of the benefits sought on appeal, the Board finds there is no need to further consider due process considerations, to include under 38 C.F.R. § 3.105 and the VCAA, as they apply to this appeal.

The RO originally granted the Veteran entitlement to PTSD in a May 2007 rating decision, assigning a 70 percent rating effective January 22, 2007.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Regarding the legal criteria upon which the original grant was based, a 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2013).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

The RO based the 70 percent rating on a May 2007 VA examination.  In this examination, the examiner documented the Veteran's severe response to loud noises, to include difficulties at work due to the noises in the factory.  In addition, the Veteran experienced sleep disturbance and difficulty in social situations.  The examiner assigned a GAF of 48 and the examiner opined that the Veteran's symptoms were moderate.  In October 2007, a VA clinician assigned the Veteran a GAF of 58.

The record indicate that shortly after this VA examination the Veteran quit from this factory position.  Her last day of work was February 15, 2008 and her last day of employment was February 22, 2008.  In May 2008, the Veteran filed for TDIU.  

Regarding the legal criteria for granting TDIU, VA regulations establish objective and subjective standards for an award of a total rating based on unemployability.  When the veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where one disability is ratable at 60 percent or more, or where there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Based on the grant of the 70 percent rating, the PTSD disability, by itself, met the schedular criteria for TDIU.

The claims file contains the records from the Social Security Administration (SSA) shows that the Veteran was awarded disability benefits based on an anxiety related disorder with the disability beginning in February 2008.  In November 2008, the Veteran underwent another VA examination.  The examiner reported continued sleep disturbance related symptoms, to include nightmares.  The Veteran also had difficulties related to being angry, irritable, and short-tempered.  The Veteran, however, did not have suicidal ideation.  In addition, the Veteran had significant difficulty with concentration and focus, and the examiner noted that this was apparently a reason for the Veteran leaving her employment at the factory.  The examiner assigned a GAF of 45, noting that this GAF indicated the Veteran's severe social isolation, some marital discord, and inability to function in the workplace due to PTSD symptoms.  In January 2009, the RO issued a rating decision granting TDIU effective February 23, 2008, the day after the Veteran was terminated (versus February 15, 2008, the day she last worked) and continuing the 70 percent schedular rating for PTSD.

Shortly thereafter, the RO directed that the Veteran undergo another VA psychiatric examination.  The basis for this reexamination is unclear.  See 38 C.F.R. § 3.327 (2013).  In the subsequently obtained July 2009 VA examination, the examiner detailed symptomatology, to include sleep disturbance and startle response.  The examiner indicated that the Veteran reported that the symptoms affected her total daily functioning, to include missing substantial work when she had worked.  The examiner documented that the Veteran had not worked in the last year, having missed too many days in her last job due to her PTSD symptoms.  The examiner also remarked that the Veteran had difficulty establishing and maintaining effective work and social relationships because of the Veteran tending to isolate and to be irritable.  The examiner assigned a GAF of 70.

Thereafter, in a July 2009 rating decision, the RO proposed to reduce the Veteran's PTSD rating to 50 percent based on the recent VA examination and terminate entitlement to TDIU benefits based on the Veteran's service-connected disabilities no longer meeting the schedular criteria under 38 C.F.R. § 4.16(a).  In October 2009, the RO finalized the reduction of the PTSD rating and entitlement to TDIU.

The claims file contains additional VA treatment records that document PTSD symptoms after the reduction of benefits.  In a September 2009 VA treatment record, a clinician noted that the Veteran had classic symptoms of mania twice a week.  An October 2009 VA treatment record documents the Veteran's crying spells.  In a November 2009 statement, the Veteran's sister-in-law, in essence, wrote that the Veteran had severe social isolation and was unable to concentrate on working on a task.  The sister-in-law also noted that the Veteran was usually secluded in her room.  A November 2009 VA treatment record documented that the Veteran had suicidal thoughts and wishes, and in December 2009, a clinician assigned a GAF of 48.  Another November 2009 VA treatment record documents the Veteran's report of "blowing up" at people two to three times a day.  In a December 2010 record, a VA clinician documented several incidents reflective of the Veteran's significant symptoms, and the impact of these symptoms on her ability to function.  In another December 2010 VA treatment record, a clinician assigned a GAF of 46.  

In her March 2011 hearing, the Veteran testified that her PTSD symtpoms had not improved and questioned the completeness and accuracy of the July 2009 VA contract examination.  

Regarding the law and regulations that apply to this reduction, the Board must look at all the evidence of record, to include evidence after the reduction of benefits, to determine whether the reduction in benefits was warranted.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280-281 (1992).  As the RO's action led to a decrease in the Veteran's benefit received, the RO was required to observe the due process provisions of 38 C.F.R. § 3.105(e).

Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155.  Pursuant to 38 C.F.R. § 3.344, VA will hand cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability.  This regulation details the types and adequacy of evidence used in these cases.  This regulation, however, explicitly applies to ratings which had continued for long periods at the same level (5 years or more).  Regarding cases in which the rating has be assigned for less than 5 years, such as this case, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  See 38 C.F.R. § 3.344(c).  

In regard to the TDIU benefit, 38 C.F.R. § 3.343 provides that 38 C.F.R. § 3.105 applies to the reduction of such benefit.  This regulation further provides, however, that caution must be exercised in such a determination that actual employability is established by clear and convincing evidence.

In interpreting various examination reports of record, these reports must be interpreted in light of the entire medical history, reconciling any contrary findings into a consistent picture.  See 38 C.F.R. § 4.2.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993).  The burden is on VA to demonstrate this "improvement" by a preponderance of the evidence.  Brown, 5 Vet. App. at 420.  

Above, the Board outlined the evidence and relevant law and regulations upon which the RO initially granted the 70 percent rating for PTSD and subsequently granted TDIU benefits based on the Veteran leaving her employment and the evidence showing she was unemployable.  The Board also noted the law and regulations relevant to the RO's reducing the PTSD rating to 50 percent and discontinuing the TDIU benefit effective January 1, 2010.  Considering this evidence as it applies to the applicable law and regulations, the Board finds that the evidence does not establish that the disability improved.

Instead, the evidence shows a consistently of symptoms, with the Veteran becoming unemployable after the initial 70 percent grant.  The RO granted the 70 percent rating primarily on the basis of significant symptoms of PTSD that included the Veteran's reaction to loud noises.  The evidence indicates that this was a main reason that the Veteran left employment and there is no indication that this symptoms of reaction to loud noises in the work place has improved or that she has had any employment since the TDIU benefit was initially granted.

In the Board's judgment, the results from the July 2009 VA contract examination largely show the same disability picture as documented both before and after this examination.  In regard to the GAF score of 70, this is an anomaly and does not indicate an improvement in the overall disability picture.  The GAF scores in treatment records dated after this examination match the scores on which the 70 percent rating was warranted.  Therefore, after review of the evidence, to include that dated after the reduction, the Board finds that this is not a showing of an improvement in the disability picture and, therefore, the reduction was not warranted.  See Dofflemeyer v. Derwinski, 2 Vet. App. at 280-281.

As to TDIU, the RO's sole basis for the reduction was the reduction of the PTSD rating, which led to the Veteran's service connected disabilities no longer meeting the schedular criteria under 38 C.F.R. § 4.16(a).  As this instant decision restores the 70 percent rating, and there is no indication (and in no way clear and convincing evidence that the Veteran is now employed or employable), the Board likewise restores entitlement to TDIU from January 1, 2010.

VA has a duty to justify a reduction in benefits and considering all the evidence of record the Board finds that the Veteran's PTSD disability status or employability status did not improve.  Therefore, restoration of these benefits effective January 1, 2010 is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.343, 3.344, 4.16, 4.130, Diagnostic Code 9411 (2013). 


ORDER

A 70 percent rating for service-connected PTSD is restored effective January 1, 2010.

TDIU is restored effective January 1, 2010. 



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


